250 WEST 55TH STREET MORRISON & FOERSTER LLP

MORRISON FOERSTER NEW YORK, NY 10019-9601 BEIJING, BERLIN, BOSTON,
BRUSSELS, DENVER, HONG KONG,
TELEPHONE: 212.468.8000 LONDON, LOS ANGELES, NEW YORK,
a ee NORTHERN VIRGINIA, PALO ALTO,
FACSIMILE: 212.468.7900 SAN DIEGO, SAN FRANCISCO, SHANGHAI
SINGAPORE, TOKYO, WASHINGTON, D.C.
WWWW.MOFO.COM
February 3, 2020 Writer’s Direct Contact
+1 (212) 468.8016
RWhite@mofo.com

By ECF Filing
The Honorable Nicholas G. Garaufis

United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

Re: United States v. Michael L. Cohen, 17 CR 544 (NGG)
Dear Judge Garaufis:

We represent defendant Michael Cohen in connection with the above-referenced case. This
letter is submitted to request that the Court issue an order exonerating Mr. Cohen’s bail
conditions and directing the Court Clerk and the government to take the steps necessary to
effectuate release of the cash and real property posted to secure the bail. The government
has no objection to this request.

On November 19, 2019, the Court sentenced Mr. Cohen to three months incarceration. He
self-surrendered to the institution designated by the Bureau of Prisons on January 29, 2020
and is currently serving his sentence. He previously paid both the fine and special
assessment imposed by the Court in a timely fashion.

Mr. Cohen’s bail was secured by (1) $500,000 in cash posted by Mr. Cohen and deposited
with the Clerk of the Court; (2) his parents’ home in Maine; and (3) his wife’s property in St.
Croix, U.S. Virgin Islands. As part of the bail package, the two real properties were
encumbered by liens in favor of the United States, in the form of a “Deed of Trust” on the
Maine property and a “Bail Lien” on the Virgin Islands property.

We respectfully request that the Court order that (1) Mr. Cohen’s bail conditions be
exonerated and that Mr. Cohen and all suretors be released of all obligations under the bond;
(2) the Clerk of the Court return the $500,000 deposited with the Court to Mr. Cohen, care of
his counsel, Ronald G. White, Morrison & Foerster LLP, 250 West 55" Street, New York,
NY 10019; and (3) the government execute the appropriate documentation (which will be
prepared by defense counsel) to release the Deed of Trust and Bail Lien in favor of the
United States placed upon the Maine and Virgin Islands properties. As noted above, we have

ny-1858997 v1
Case 1:17-cr-00544-NGG Document 64 Filed 02/03/20 Page 2 of 2 PagelD #: 733

MORRISON | FOERSTER

The Honorable Nicholas G. Garaufis
February 3, 2020
Page Two

advised the prosecutors handling this case of this request, and the government has no
objection to the request.
Respectfully submitted,

Perel Ae bt

Ronald G. White

cc: Government counsel (by ECF)

ny-1858997 vl
